Citation Nr: 1214675	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1974 to July 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a back disability.  

In a November 2010 decision, the Board reopened the previously denied claim of service connection for a back disability and remanded the issue for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.  

The Board notes that in March 2012, the appellant submitted a statement directly to the Board reiterating his contentions regarding his entitlement to service connection for a back disability.  Under 38 C.F.R. § 20.1304 (2011), if the Board receives pertinent evidence that was not initially considered by the RO, the evidence must be referred for review unless the claimant waives this procedural requirement.  38 C.F.R. § 20.1304(c) (2011).  Although no waiver was received in this case, the arguments contained in the appellant's March 2012 statement are cumulative of those previously considered by the RO.  Thus, a remand for the RO to reconsider these duplicative arguments is unnecessary.  Id.


FINDINGS OF FACT

The most probative evidence establishes that a chronic back disability was not present during the appellant's period of active service or within the first post-service year and that his current back disability is not causally related to his active service or any incident therein, including a 1976 Tae Kwon Do injury.


CONCLUSION OF LAW

A back disability was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March 2008 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded an adequate VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2011).  The opinion obtained pursuant to that examination was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered, with specific reference to the most pertinent records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for complaints or abnormalities pertaining to the back.  

The appellant's service treatment records do include notes of an undated clinic visit which occurred between April and June 1976.  At that time, the appellant sought treatment for pain and swelling in the right hip after reportedly being thrown to the ground by another individual three days prior.  On examination, the appellant was noted to walk with a limp on the right hip.  There was tenderness over the greater trochanter.  X-ray studies of the right hip were noted to be normal.  The impression was right hip contusion.  No complaints or abnormalities pertaining to the back were noted during this visit.  

At the appellant's June 1976 military separation medical examination, his spine was examined and determined to be normal.  On a report of medical history, the appellant denied having or ever having had recurrent back pain.  

In March 1995, the appellant submitted an original application for VA compensation benefits, seeking service connection for several disabilities, including residuals of a 1976 back and right hip injury.  

In an April 1995 letter, the RO requested additional evidence from the appellant, including evidence showing treatment for his claimed disabilities since service discharge.  The appellant did not respond.  The RO also scheduled the appellant for a VA medical examination in connection with his claims, but he failed to report without explanation.  

In January 2008, the appellant requested reopening of his claim of service connection for a back disability.  He indicated that he had injured his back during a karate tournament in 1976 and had had difficulties with his low back since that time.  

In connection with his claim, the RO obtained VA clinical records, dated from March 2001 to September 2006.  In pertinent part, these records show that in July 2001, the appellant reported chronic low back pain which was noted to be "related to construction work."  In November 2003, the appellant's complaints again included chronic low back pain.

The RO also obtained private clinical records, dated from December 2006 to June 2007.  In pertinent part, these records show that in December 2006, the appellant sustained an on-the-job injury after which he complained of low back pain radiating down the left leg.  During an evaluation in February 2007, the appellant denied a significant past medical history of injuries or disabilities to his low back prior to his December 2006 on-the-job injury.  Subsequent diagnostic testing conducted in April 2007, including MRI and EMG studies, showed lumbar spondylosis with radiculopathy.  In June 2007, the appellant was examined by a physical medicine and rehabilitation specialist who concluded that 70 percent of the appellant's current permanent disability had been directly caused by the December 2006 on-the-job injury.  The examiner indicated that 30 percent of the appellant's permanent disability could be due to other factors, particularly diabetic neuropathy and degenerative changes.  

In January 2012, the appellant underwent VA medical examination at which he reported that in 1975, while participating in Tae Kwon Do practice, he was thrown to the ground by his sparring partner and injured his back.  He indicated that several years after his 1976 military discharge, he was walking and his back gave out.  He recalled that he had had X-rays taken at that time which showed that his spine and pelvis were "off-line" and he was treated with physical therapy and medications.  The appellant indicated that over the subsequent years, he continued to have other back injuries at work, the most recent of which was in approximately 2005 or 2006.  The appellant indicated that he continued to work as a heavy duty repairman.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's current back condition was less likely than not incurred in or causally related to his active service.  The examiner specifically noted that although the appellant's service medical records show that he was seen in 1976 for swelling and pain in the right hip after he was thrown to the ground by another individual, X-ray studies of the hip were normal and no complaints or abnormalities pertaining to the back were recorded.  The examiner further noted that the appellant's spine had been determined to be normal at his military discharge examination and he denied recurrent back pain at that time.  Finally, the examiner noted that the claims folder contained a June 2007 evaluation from a private osteopath diagnosing the appellant as having lumbar spondylosis with radiculopathy and low back pain and attributing his disability to a post-service industrial injury.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a back disability.  He contends that his current back disability was incurred in service as a result of a 1975 or 1976 incident in which he was thrown to the ground, either during Tae Kwon Do training or during a tournament.  

As set forth above, the appellant's service treatment records confirm that he sought treatment in 1976 for pain and swelling in the right hip after being thrown to the ground by another individual.  

As noted above, however, that an injury occurred in service is not enough; there must be chronic disability resulting from that injury.  In this case, the appellant's service treatment records contain no complaints or diagnoses of a chronic back disability in service, either at the time of the 1976 incident or at anytime thereafter.  Indeed, at his June 1976 military separation medical examination, the appellant's spine was examined and determined to be normal.  Moreover, on a report of medical history completed at the time of the separation examination, the appellant specifically denied having or ever having had recurrent back pain.  

The Board further notes that the post-service record is similarly negative for any indication of a chronic back disability within the first post-service year.  Thus, even though the appellant reports having sustained a back injury at the time of the 1976 Tae Kwon Do throwdown, the contemporaneous evidence shows that he did not develop a chronic back disability as a result of that injury either during service or within the first post-service year.

The Board notes that where there is no showing of a chronic condition during service, a showing of continuity of symptomatology after service can support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, however, the Board finds that there is no credible evidence of continuity of symptomatology since service.

As described in detail above, the appellant's contentions regarding his back pain have been inconsistent.  For example, when he filed his January 2008 claim, the appellant reported that he had had difficulties with his lower back since the 1976 in-service karate tournament.  As set forth above, however, at his June 1976 military separation medical examination, the appellant specifically denied having or ever having had recurrent back pain.  Similarly, although the record documents complaints of chronic low back pain in July 2001, it was specifically attributed to construction work, not an in-service Tae Kwon Do injury.  In January 2007, the appellant reported that his back pain had been present since December 2006.  During an evaluation in February 2007, the appellant denied a significant past medical history of low back injuries or disabilities prior to his December 2006 on-the-job injury.  These inconsistencies in the appellant's statements regarding the nature and date of onset of his symptoms lead the Board to conclude that the appellant's contentions regarding continuity of symptomatology since service are without significant probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  Moreover, the Board finds that the contemporaneous records, including the June 1976 military separation medical examination in which the appellant denied having or ever having had recurrent back pain, are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously and which were made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In view of the foregoing, the Board finds that service connection for a back disability based on a showing of continuity of symptomatology after service is not warranted.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case, however, the record on appeal contains no indication that the appellant's current back disability was incurred in service or is otherwise casually related to service.  As discussed in more detail above, during a VA clinic visit in July 2001, the appellant's low back pain was noted to be "related to construction work."  In June 2007, a physical medicine and rehabilitation specialist concluded that the appellant's current back disability was largely due to a December 2006 on-the-job injury, as well as possibly diabetic neuropathy and degenerative changes, with no indication that any part of the current low back disability was causally related to the appellant's reported in-service Tae Kwon do injury.  Finally, in January 2012, a VA medical examiner concluded, based on an examination of the appellant and a review of his medical history, that the appellant's current back condition was less likely than not incurred in or causally related to his active service.  The Board further notes that there is no competent and probative evidence of record which indicates that the appellant's current back disability is related to his active service or any incident therein, including the Tae Kwon Do injury.  

In summary, the Board finds that the most probative evidence establishes that a chronic back disability was not present during the appellant's active service or within the first post service year and that the appellant's current back disability is not causally related to his active service or any incident therein.  The Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


